EXHIBIT EMPLOYMENT AGREEMENT TIM J. PARROTT THIS AGREEMENT is made and entered into as of the 28th day of January, 2009 (the “Execution Date”), by and between Shuffle Master, Inc., a Minnesota corporation (the “Company”), and Tim J. Parrott (the “Employee”), a resident of the State of Nevada. RECITALS A.The Company is in the business of developing, manufacturing, distributing and otherwise commercializing card shufflers and its proprietary table games (both live and electronic) (the “Business”), throughout the world. B.Company and Employee want to create an at-will employment relationship that protects the Company with appropriate confidentiality and non-compete covenants, and compensates and rewards the Employee for performing his obligations for the full term of this Agreement or such shorter term, as may be determined in accordance with the terms and conditions of this Agreement. C.The Company and Employee desire that Employee be employed by the Company on the terms and conditions of this Agreement. AGREEMENT In consideration of the mutual promises contained herein, Employee and the Company agree as follows: 1.Employment. a.The
